—Appeal from order, Supreme Court, New York County (Peter Tom, J.), entered on or about January 3, 1994, which denied petitioner’s motion for reargument and adhered to the judgment, same court and Justice, entered March 3, 1993, denying petitioner’s application pursuant to CPLR article 78 challenging his dismissal from respondent Police Department, unanimously dismissed as non-appealable, without costs.
The IAS Court properly found petitioner’s March 12, 1993 motion to be one merely for reargument, denial of which is non-appealable (Mariani v Dryer, 193 AD2d 456, 458, lv denied 82 NY2d 658). Were we to review the merits, we would affirm because petitioner, a probationary employee, failed to demonstrate that he was terminated in bad faith, for a constitutionally impermissible purpose or in violation of statutory or decisional law (Matter of York v McGuire, 63 NY2d 760). Concur—Sullivan, J. P., Rosenberger, Kupferman, Asch and Mazzarelli, JJ.